Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormS-3 (Nos. 333-192065) and FormS-8 (Nos. 333-182409, 333-168567, 333-168566, 333-146155, 333-146154, 333-131416, 333-119607, 333-105842, 333-97527, 333-97523, 333-49852 and333-49856) of Dyax Corp. of our report dated March 3, 2014 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in this Form10-K. /s/ PricewaterhouseCoopers LLP Boston, Massachusetts March 3, 2014
